Ford, Judge:
The above appeal for reappraisement was filed by-the collector of customs at San Juan, P.R., against the appraisement. *653by the United States appraiser of merchandise at that port, pursuant to section 501 of the Tariff Act of 1930, as amended, of certain canvas basketball and tennis shoes with rubber soles.
When this matter was called for a hearing, a letter from the importer of record was received in evidence as plaintiff’s exhibit 1, in which the parties agreed as to the following values:
Ref. Sizes Pairs in sizes Appraised value per pair
113 4/9 180 $2.25
10/13 120 2. 35
1/2 60 2.50
111 4/9 180 2.55
.10/13 120 2.65
1/2 60 2.80 .
207 4/10 644 2.25
11/3 552 2.45
220D ' 4/10 140 2.25
11/3 120 2.45
All less 2%, packed
In view of the Presidential proclamation, dated February 1, 1933, reported in 63 Treas. Dec. 232, T.D. 46158, and the foregoing stipulation of facts, I find that the American selling price, as that value is defined in section 402(g) of the Tariff Act of 1930, as amended (19 U.S.C. § 1402(g)), to be the proper basis for determining the values of said merchandise and that said values are as agreed to and set forth above.
Judgment will be rendered accordingly.